Petitioner has appealed from a decree of the Surrogate’s Court of Columbia county made in a discovery proceeding under sections 205 and 206 of the Surrogate’s Court Act. The only question in issue concerns the ownership of certain cattle on the farm of decedent at the time of her death. The surrogate held that two cows on the farm at the time of decedent’s death belonged to her estate, and that one-half of all other cattle on the premises also belonged to the decedent’s estate, and that the remaining one-half belonged to the defendants. The evidence sustains the finding. Decree unanimously affirmed, with costs payable out of the estate. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.